Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-20 were presented for examination.  Applicant filed an amendment on August 10, 2021.  No claims were added or canceled.  Claims 1, 10, 11, and 20 were amended.  After careful consideration of applicant’s arguments/amendments, the examiner maintains the grounds of rejection for claims 1-20.   Therefore, the rejection of claims 1-20 is a final rejection.     

Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because the independent claims recite the practical application of automatically controlling which monetary transfer operations will be locked or unlocked and further recite that not all money transfer operations within the gaming establishment application are automatically unlocked.  Applicant further argued that the technical features associated with controlling device capabilities are not abstract nor do they correspond to the category of organizing human activity.  Examiner disagrees.  Automatically controlling which monetary transfer operations will be locked or unlocked and further recite that not all money transfer operations within the gaming establishment application are automatically unlocked is not a practical application of the abstract idea.  It is a component of the abstract idea (see 101 analysis below for explanation), which means it cannot also act as a practical application.  Applicant’s declaration that the technical features associated with controlling device capabilities are not abstract nor do they correspond to the category of organizing human activity is a conclusory statement and not an actual argument.  Therefore, it is without merit.  For these reasons, Examiner finds Applicant’s argument non-persuasive.     
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention integrated the alleged abstract idea into a practical application by reciting the practical 
Applicant argued that the prior art does not teach or suggest executing a gaming establishment application on a personal electronic device that stores virtual account information of a player and provides monetary transfer operations to a set of payment systems within the gaming establishment as recited by the independent claims.  Applicant also argued that the Grigg reference did not teach or suggest “during execution of the gaming establishment application by the portable device”.  Examiner disagrees.  The Nelson reference teaches executing a gaming establishment application on a personal electronic device that stores virtual account information of a player and provides monetary transfer operations to a set of payment systems within the gaming establishment (see Nelson:  Fig. 6, pgh 54-56).  Regarding the Grigg reference, the prior art in Grigg makes obvious an action taking place during the execution of an application (i.e. causing the portable electronic device to automatically lock).  Applicant has improperly attempted to argue against references individually.  Applicant cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references, and all of Applicant’s claims were rejected 
Applicant argued that the prior art does not teach or suggest causing the portable electronic device to lock (automatically) the monetary transfer operations within the gaming establishment application such that…the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device.  Examiner still disagrees.  The Grigg reference teaches locking monetary transfer operations by restricting access to accounts (Grigg:  pgh 30-35).  In combination with the Nelson reference, which teaches monetary transfer operations with a gaming establishment application (see Nelson:  pgh 96), the prior art referenced by Examiner teaches causing the portable electronic device to lock (automatically) the monetary transfer operations within the gaming establishment application such that…the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device.  The money transfers within a gaming establishment application described in Applicant’s claimed invention are not functionally distinguishable from the money transfers described in the prior art.  Therefore, Examiner finds Applicant’s argument non-persuasive.      
Applicant argued that the prior art does not teach or suggest (automatically) enabling money transfer operations within the gaming establishment application corresponding to eligible payment systems of the set of payment systems within the gaming establishment, based on analyzing at least one of contextual attributes and identifying information.  Examiner still disagrees.  The Grigg reference teaches disabling and enabling monetary transfer operations by restricting access to accounts based on a set of procedures (Grigg:  pgh 30-40).  In combination with the Nelson reference, which teaches monetary transfer operations with a gaming establishment application (see Nelson:  pgh 96), the prior art referenced by Examiner teaches (automatically) enabling money transfer operations within the gaming establishment application corresponding to eligible payment systems of the set of payment systems within the gaming establishment, based on analyzing at least one of contextual attributes and identifying information.  Therefore, Examiner finds Applicant’s argument non-persuasive.        
Applicant argued that Examiner’s 103 rejection was improper because it is unclear how to combine the Grigg and Nelson references.  Examiner disagrees.  The test for obviousness is not whether the features of one reference may be bodily incorporated into another.  The test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.  Combining the teachings of references does not involve an ability to combine their specific structures.  The combination also does not teach away from the claimed invention since it is possible to combine the Nelson and Grigg references without frustrating the intended purpose of either.  For instance, a user would be able to gain access to account in accordance with Grigg before making a transfer in accordance with Nelson.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art in Grigg did not teach or suggest automatically enabling/unlocking a subset of available money transfer operations within a gaming establishment application while keeping at least one other money transfer operation locked within the gaming application.  Examiner disagrees.  Figure 1 of Grigg as well as the summary (see Grigg:  pgh 3) disclose a system for integrating multiple accounts with an access restriction procedure and restricting access to one or more accounts based on the restriction procedure.  Therefore, Examiner finds Applicant’s argument non-persuasive.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 were rejected under 35 U.S.C. 101 because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself 

35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly expressed scope of Section 101 even if the subject matter is otherwise new and useful.” In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-10 describe a method and claims 11-20 describe a system.    

Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as mathematical algorithms), natural phenomena, and laws of nature are not eligible for patent protection.  As described in MPEP 2106, subsection III, Step 2A of the Office’s eligibility analysis is the first part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  

The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical 

Step 2A asks: Does the claim recite a law of nature, a natural phenomenon (product of nature) or an abstract idea? If so, is the judicial exception integrated into a practical application of the judicial exception?  A claim recites a judicial exception when a law of nature, a natural phenomenon, or an abstract idea is set forth or described in the claim. While the terms “set forth” and “describe” are thus both equated with “recite”, their different language is intended to indicate that there are different ways in which an exception can be recited in a claim. For instance, the claims in Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  

Claims 1 recite(s) automatically lock the monetary transfer operations within the gaming establishment application such that, upon automatically locking the monetary transfer operations, the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device; and based on analyzing at least one of contextual attributes and the virtual account information, determining which of the set of payment systems the player is eligible to use based on the player providing valid player login credentials to 

Claims 11 recite(s) download a gaming establishment application in the memory device; execute, with the processor, the gaming establishment application on the portable electronic device, the gaming establishment application storing virtual account information of a player and providing monetary transfer operations to a set of payment systems within the gaming establishment; and cause the portable electronic device to automatically lock the monetary transfer operations within the gaming establishment application such that, upon automatically locking the monetary transfer operations, the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device; and based on analyzing at least one of contextual attributes and identifying information, determine which of the set of payment systems the player is eligible to use based on the player providing valid player login credentials to the gaming establishment application; and automatically enable some but not all of the money transfer operations within the gaming establishment application corresponding to 

While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, 1966 (2012)). Thus, the second part of the Alice/Mayotest is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  

As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial exception?  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the identified additional limitations merely serve to generally link the abstract idea to a computer environment.  Therefore, Applicant’s claimed invention is directed to a judicial exception.

Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.  

	Dependent Claims
Dependent claims 2-10 and 12-20 are also not patent eligible.  Each dependent claim incorporated via reference the judicial exception recited in its independent claim, and the judicial exception referenced by each dependent claim was not integrated into a practical application because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Each dependent claim also failed to provide significantly more than the judicial exception itself because the additional limitations in each dependent claim only served to further describe the judicial exception or generally link the use of the judicial exception to a particular technological environment or field of use.  Therefore, dependent claims 2-10 and 12-20 are not patent eligible.  

2. (Previously Presented) The method of claim 1, wherein upon automatically unlocking the monetary transfer operations, the monetary transfer operations corresponding to the eligible payment systems within the gaming establishment are enabled or re-enabled.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

3. (Previously Presented) The method of claim 1, wherein the virtual account information comprises at least one of credit balance, banking information, loyalty and gaming establishment account information, digital signature, password, and personal information of the player.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

4. (Previously Presented) The method of claim 3, wherein: the credit balance is funded from an external source associated with the banking information of the player; and the monetary transfer functions are performed wirelessly upon the portable electronic device establishing a secure connection with a first payment system of the set of payment systems.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

5. (Previously Presented) The method of claim 3, wherein the personal information of the player comprises at least one of a name of the player, an address of the player, a driver's license number of the player, an email address of the player, and a written signature of the player.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



7. (Previously Presented) The method of claim 3, wherein a second one of the monetary transfer operations comprises transferring funds from the credit balance held by the gaming establishment application to a second payment system of the set of payment systems of a store for purchasing merchandise within the gaming establishment.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

8. (Previously Presented) The method of claim 3, further comprising increasing a deposit or withdrawal limit associated with the credit balance of the gaming establishment application upon determining that a digital signature of the player has been secured by the portable electronic device.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

9. (Previously Presented) The method of claim I, further comprising automatically causing the portable electronic device to lock the monetary transfer operations to ensure adherence to gaming regulatory conditions.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)



12. (Previously Presented) The gaming system of claim 11, wherein when executed by the processor, the instructions cause the processor to enable or re-enable the monetary transfer operations corresponding to the eligible payment systems within the gaming establishment upon automatically enabling the monetary transfer operations.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

13. (Previously Presented) The gaming system of claim 11, wherein the virtual account information comprises at least one of a credit balance, banking information, loyalty and gaming establishment account information, digital signature, password, and personal information of the player.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

14. (Previously Presented) The gaming system of claim 13, wherein: the credit balance is funded from an external source associated with the banking information of the player; and the monetary transfer functions are performed wirelessly using the communications network upon the portable electronic device establishing a secure connection with a first payment system of the set of payment systems.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

15. (Previously Presented) The gaming system of claim 13, wherein the personal information of the player comprises at least one of a name of the player, an address of the player, a driver's license number of the player, an email address of the player, and a written signature of the player.  (The 

16. (Previously Presented) The gaming system of claim 13, wherein when executed by the processor, the instructions cause the processor to, pursuant to performing a first one of the monetary transfer operations, transfer funds from the credit balance held by the gaming establishment application to a first payment system of the set of payment systems of a wagering game within the gaming establishment.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

17. (Previously Presented) The gaming system of claim 13, wherein when executed by the processor, the instructions cause the processor to, pursuant to performing a second one of 5Application Serial No. 15/859,556 Amendment and Response the monetary transfer operations, transfer funds from the credit balance held by the gaming establishment application to a second payment system of the set of payment systems of a store for purchasing merchandise within the gaming establishment.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

18. (Previously Presented) The gaming system of claim 13, further comprising executing the instructions to cause the processor to increase a deposit or withdrawal limit associated with the credit balance of the gaming establishment application upon determining that a digital signature of the player has been secured by the portable electronic device.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

19. (Previously Presented) The gaming system of claim 11, wherein when executed by the processor, the instructions cause the processor to automatically lock the monetary transfer 

20. (Currently Amended) The gaming system of claim 11, wherein the contextual attributes comprise at least one of time of day, day of a week, and geolocation and wherein the money transfer operations that are automatically enabled are selected based on the player login credentials.  (The additional limitations only serve to further describe the judicial exception and generally link the use of the judicial exception to a particular technological environment or field of use.)

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Lyman discloses systems and methods for enabling mobile payments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.

3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 were rejected under 35 U.S.C. 103(a) as being unpatentable over Grigg (US 2015/0229622 A1) and in view of Nelson (US 2014/0248941 A1).   
Claim 1:	In regard to the following limitation, Grigg teaches:
During execution of the gaming establishment application by the portable electronic device, causing the portable electronic device to automatically lock the monetary transfer operations within the gaming establishment application such that, upon automatically locking the monetary transfer operations, the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device; and. (Grigg:  pgh 30-35) 
based on analyzing at least one of contextual attributes and the virtual account information, determining which of the set of payment systems the player is eligible to use based on the player providing valid player login credentials to the gaming establishment application; and automatically unlocking the money transfer operations within the gaming establishment application corresponding to eligible payment systems of the set of payment systems, wherein at least one additional money transfer operation remains locked within the gaming establishment application while the money transfer operations within the gaming establishment application corresponding to the eligible payment systems are unlocked. (Grigg:  Fig. 1)
Griggs does not teach the remaining limitation.  However, Nelson teaches:
A method for providing tiered mobile wallet capabilities in a gaming system, by a processor, comprising: executing, by the portable electronic 
Downloading a gaming establishment application on a portable electronic device; (Nelson:  pgh 54)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references can be found in Grigg (see pgh 2).      
Claim 2:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Grigg teaches:
2. The method of claim 1, wherein upon automatically unlocking the monetary transfer operations, the monetary transfer operations corresponding to the eligible payment systems within the gaming establishment are enabled or re-enabled.  (Grigg:  pgh 40)
Claim 3:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Grigg teaches:
3. The method of claim 1, wherein the virtual account information comprises at least one of credit balance, banking information, loyalty and gaming establishment account information, digital signature, password, and personal information of the player.  (Grigg:  pgh 21)
Claim 4:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Grigg teaches:
4. The method of claim 3, wherein:  P002001-00139the credit balance is funded from an external source associated with the banking information of the player; and the monetary transfer functions are performed wirelessly upon the portable electronic device establishing a secure connection with a first payment system of the set of payment systems.  (Grigg:  pgh 21)
Claim 5:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Grigg teaches:
5. The method of claim 3, wherein the personal information of the player comprises at least one of a name of the player, an address of the player, a driver's license number of the player, an email address of the player, and a written signature of the player. (Grigg:  pgh 22)
Claim 6:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Grigg teaches:
6. The method of claim 3, wherein a first one of the monetary transfer operations comprises transferring funds from the credit balance held by the gaming establishment application to a first payment system the set of payment systems of a wagering game within the gaming establishment.  (Grigg:  pgh 51)
Claim 7:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Grigg teaches:
7. The method of claim 3, wherein a second one of the monetary transfer operations comprises transferring funds from the credit balance held by the gaming establishment application to a second payment system the set of payment system of a store for purchasing merchandise within the gaming establishment.  (Grigg:  pgh 31)
Claim 8:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 3.  In regard to the following limitation, Nelson teaches:
8. The method of claim 3, further comprising increasing a deposit or withdrawal limit associated with the credit balance of the gaming establishment application upon determining that a digital signature of the player has been secured by the portable electronic device.  (Nelson:  pgh 27, 44-45)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references can be found in Grigg (see pgh 2).          
Claim 9:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Nelson teaches:
9. The method of claim 1, further comprising automatically causing the portable electronic device to lock the monetary transfer operations to ensure adherence to gaming regulatory conditions.  (Nelson:  pgh 110)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references can be found in Grigg (see pgh 2).          
Claim 10:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 1.  In regard to the following limitation, Nelson teaches:
10. The method of claim 1, wherein the contextual attributes comprise at least one of time of day, day of week, and geolocation and wherein the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references can be found in Grigg (see pgh 2).          
Claim 11:	In regard to the following limitation, Grigg teaches:
cause the portable electronic device to automatically lock the monetary transfer operations within the gaming establishment application such that, upon automatically locking the monetary transfer operations, the monetary transfer operations corresponding to the set of payment systems within the gaming establishment are disabled for the portable electronic device; and  (Grigg:  pgh 30-35) 
based on analyzing at least one of contextual attributes and identifying information, determine which of the set of payment systems the player is eligible to use based on the player providing valid player login credentials to the gaming establishment application; and automatically enable some but not all of the money transfer operations within the gaming establishment application corresponding to eligible payment systems of the set of payment systems. (Grigg:  Fig. 1)
Grigg does not teach the remaining limitation.  However, Nelson teaches:
A gaming system providing tiered mobile wallet capabilities, comprising: a communications network; at least one payment system in a gaming establishment; a portable electronic device in communication with the at least one payment system of the gaming establishment, the portable 
Download a gaming establishment application in the memory device;
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references can be found in Grigg (see pgh 2).          
Claim 12:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Grigg teaches:
12. The gaming system of claim 11, wherein when executed by the processor, the instructions cause the processor to enable or re-enable the monetary transfer operations corresponding to the eligible payment systems within the gaming establishment upon automatically enabling the monetary transfer operations.  (Grigg:  pgh 40)
Claim 13:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Grigg teaches:
13. The gaming system of claim 11, wherein the virtual account information comprises at least one of a credit balance, banking information, loyalty and gaming establishment account information, digital 
Claim 14:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Grigg teaches:
14. The gaming system of claim 13, wherein the credit balance is funded from an external source associated with the banking information of the player; and the monetary transfer functions are performed wirelessly using the communications network upon the portable electronic device establishing a secure connection with a first payment system of the set of payment systems.  (Grigg:  pgh 21)
Claim 15:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Grigg teaches:
15. The gaming system of claim 13, wherein the personal information of the player comprises at least one of a name of the player, an address of the player, a driver's license number of the player, an email address of the player, and a written signature of the player. (Grigg:  pgh 22)
Claim 16:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Grigg teaches:
16. The gaming system of claim 13, wherein when executed by the processor, the instructions cause the processor to, pursuant to performing a first one of the monetary transfer operations, transfer funds from the credit balance held by the gaming establishment P002001-00142application to a first payment system of the set of payment systems of a wagering game within the gaming establishment.  (Grigg:  pgh 51)
Claim 17:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Grigg teaches:
17. The gaming system of claim 13, wherein when executed by the processor, the instructions cause the processor to, pursuant to performing 
Claim 18:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 13.  In regard to the following limitation, Nelson teaches:
18. The gaming system of claim 13, further comprising executing the instructions to cause the processor to increase a deposit or withdrawal limit associated with the credit balance of the gaming establishment application upon determining that a digital signature of the player has been secured by the portable electronic device.  (Nelson:  pgh 27, 44-45)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references can be found in Grigg (see pgh 2).          
Claim 19:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Nelson teaches:
19. The gaming system of claim 11, wherein when executed by the processor, the instructions cause the processor to automatically lock the monetary transfer operations to ensure adherence to gaming regulatory conditions.  (Nelson:  pgh 110)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element 
Claim 20:	Grigg/Nelson teaches the limitation(s) as shown in the rejection of claim 11.  In regard to the following limitation, Nelson teaches:
20. The gaming system of claim 11, wherein the contextual attributes comprise at least one of time of day, day of a week, and geolocation and wherein the money transfer operations that are automatically enabled are selected based on the player login credentials. (Nelson:  pgh 110)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the elements cited in Grigg with the elements as taught by Nelson because the claimed invention is merely a combination of old elements according to known methods, and in the combination each element merely would have performed the same function as it did separately with a reasonable expectation of success and predictable results.  A motivation to combine the references can be found in Grigg (see pgh 2).          


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event of a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
John Preston whose telephone number is 571.270.3918.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571.272.6771.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair  <http://pair-direct.uspto.gov >.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).

Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
or faxed to 571-273-8300

Hand delivered responses should be brought to: 
United States Patent and Trademark Office
Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314


/JOHN O PRESTON/Examiner, Art Unit 3698                                                                                                                                                                                                        September 18, 2021
/KELLY S. CAMPEN/Primary Examiner, Art Unit 3691